Citation Nr: 1514180	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-36 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service connected disabilities on an extraschedular basis for the period prior to May 22, 2012.

2.  Entitlement to TDIU for the period beginning May 22, 2012. 


REPRESENTATION

Appellant represented by:	Charles Romo, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The Veteran had active military service from September 1978 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the Board in February 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issue of entitlement to TDIU for the period prior to May 22, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service connected for a suspected herniated nucleus pulpous L3-4, evaluated as 40 percent; bilateral radiculopathy, associated with suspected herniated nucleus pulpous L3-4, evaluated as 20 percent bilaterally.  The Veteran's overall disability rating has been 60 percent disabling since May 22, 2012.  

2.  The Veteran has high school education and has previously worked as a truck driver and a construction worker.  

3.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met for the period beginning May 22, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a total disability evaluation based on individual unemployability due to service-connected disabilities.  As detailed in the findings of facts, the Veteran has multiple service-connected disabilities with an overall disability rating of 60 percent as of May 2012.  The Veteran's back disability is rated at 40 percent and his bilateral radiculopathy is rated at 20 percent for each leg.  The Veteran filed a claim for TDIU in March 2009.  At that time the Veteran did not meet the schedular criteria of 38 C.F.R. § 4.16(a).  However, since that time, the Veteran's has received higher disability ratings and as such the Board will evaluate his claim using the schedular criteria required by 38 C.F.R. § 4.16(a).  

On the Veteran's application, he indicated that he has not worked since 2005.  His last employment was as an OTR Driver.  He reported that he had a high school education with no additional training.  At the Veteran's hearing in February 2015, he noted that he worked in the construction industry prior to joining the military as well as post service.  At his hearing, he noted that he stopped working construction because his back disability limited his movement to such an extent he was no longer effective at his job.  He was not able to bend over, crawl around or do any heavy lifting.  He then switched to a sedentary profession, as a truck driver, and he was not able to do that for more than a year.  He stated that he physically could not manage the vibrations and the banging around in the truck.  

During a June 2005 VA examination of the spine the Veteran reported that his lumbar spine prevented him from bending, lifting, carrying things, or getting down on his knees.  He reported he was not employed secondary to his back.  The examiner did not provide an opinion as to the functional impairments due to the back.  Similarly, during a May 2006 VA examination the Veteran reported that he worked as a construction worker but had to be out from January to September due to back problems.  He again reported he had trouble lifting, bending and with prolonged sitting or standing.  The examiner did not comment on the functional impairment from the Veteran's back.  

A February 2009 decision from the Social Security Administration indicated the Veteran was found disabled due to his lumbar spine, cervical spine, carpal tunnel syndrome and pain in the arms, hands, back and neck.  

The Veteran submitted a February 2009 Physical Residual Functional Capacity Questionnaire, completed by the Veteran's treating physician at the Albany Medical Center.  The examiner noted that the Veteran has chronic pain with sharp radiating pain down his legs.  He has limited range of motion of his arms, as well as tenderness to palpitation over the entire spine.  His pain medication causes drowsiness or dizziness and his impairments are expected to last for at least 12 months.  It was noted that the Veteran experience pain severe enough to interfere with attention and concentration frequently, and is only capable or working low stress jobs.  Additionally, it was noted that due to the Veteran's physical condition, he is limited to what tasks he can accomplish.  The Veteran is unable to sit for more than 30 minutes and is not able to stand for more than 15 minutes.  In a total 8-hour day, the Veteran can stand or walk for less than two hours and can sit for about two hours.  The Veteran would need periods of walking around in an 8 hour day, every 20 minutes.  The Veteran is required to have employment that permits shifting positions at will from sitting, standing or walking, and be permitted to take unscheduled breaks of at least 10 minutes in duration.  The Veteran is not permitted to lift anything over 10 pounds in a competitive work situation, is not allowed to crouch during any part of the workday and can stoop only 10 percent of the time.  Lastly, it was estimated that the Veteran would be absent from work due to his disabilities about three time a month.  

During a June 2010 VA examination the veteran reported that a prior medication made him sleepy.  The course of the back since onset was described as progressively worse.  Pain was described as severe, constant and daily and the Veteran indicated it radiated to the legs.  The Veteran indicated he retired from his job as a truck driver in 2000 due to his low back.  Although the examiner did not discuss the effect on usual occupation as the Veteran was "not employed" the examiner noted the back prevented exercise, sports, and recreation, had a severe impact on chores, shopping, and traveling, a moderate impact on bathing and dressing, mild impact on toileting and no impact on feeding or grooming.  

A May 2012 VA peripheral nerves examination noted that the bilateral peripheral nerve condition impacted the Veteran's ability to work as he was unable to walk for prolonged periods, lift more than 25 pounds, sit for more than 60 minutes, drive, bend, squat, or climb stairs related to construction.  

At the Veteran's February 2015 hearing, he reported that he could not be on his feet for a considerable length of time because of the numbness in his legs and pain in his back.  Further, he noted that the medication prescribed to him is so strong, that he is not alert while on it.  

Based on the evidence of record, the Board finds that a TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU since May 22, 2012, and the overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected back and other disabilities, precludes him from performing the physical acts required by employment.

Even though the treating physician stated that the Veteran was capable of low stress jobs, it was noted that he would need frequent breaks, be able to change positions, walk around and take unscheduled breaks.  These types of limitations are not conducive to most employment opportunities.  Further, the physician indicated that the Veteran could only sit for about 2 hours in a total working day and she did not discuss the Veteran's educational background or work history as a truck driver.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  Most significantly, the May 2012 VA examiner noted the bilateral radiculopathy had significant impact on the Veteran's ability to work as he could not walk, lift, sit for over 60 minutes, drive, bend, squat or climb stairs related to construction.  

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted in the instant case.

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to a TDIU is granted, with an effective date of May 22, 2012, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

A preliminary review of the record discloses the need for further development prior to final appellate review.  The record reflects, as is noted above, the Veteran first met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) on May 22, 2012, the effective date of the increase for bilateral lower extremity radiculopathy.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b).  Rating boards are to refer to the Director of the Compensation and Pension Service (C&P) for extraschedular consideration all cases of Veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  In this case, the Veteran has consistently advised that he has been unemployable since 2005 and filed his claim for TDIU in March 2009, but the RO has not considered or referred the case for extraschedular consideration for the period prior to May 22, 2012. 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, this claim must be remanded for referral.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be reviewed and forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to an TDIU for the period prior to May 22, 2009, in accordance with 38 C.F.R. § 4.16(b).

2.  Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim.  If the claim is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


